Citation Nr: 1645662	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  15-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1961 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2015 decision, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the June 2016 Order, the Court vacated and remanded the Board's December 2015 decision for compliance with instructions provided in the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, does not have a single service-connected disability rated as 100 percent, and is not substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being permanently housebound, due to service-connected disabilities, have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's December 2015 decision, and will not be reiterated here.  The Board continues to find that the weight of the evidence is against the grant of special monthly compensation based on the need for regular aid and attendance or on account of being permanently housebound due to service-connected disabilities for the reasons outlined in that decision.  

As noted above, the June 2016 Joint Motion found that the Board failed to provide an adequate statement of reasons or bases for its finding that the duty to assist had been satisfied.  Specifically, that the Board did not consider whether the Veteran's dementia was good cause for the failure to appear for his scheduled VA psychiatric examination in June 2014.  

The Board agrees that dementia may be considered a good cause for failing to appear for a VA examination.  However, the Board finds that the Veteran's failure to appear for the VA examination is irrelevant and does not change the reasons and bases provided by the Board in its December 2015 decision denying special monthly compensation.  

As explained in the December 2015 Board decision, in lieu of attending the scheduled VA examination the Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) in September 2014, which was completed by a private physician and provided the information necessary for the Board to decide the appeal. In this case, although the Veteran may have had good cause for not appearing for his scheduled VA examination, he is not prejudiced since he obtained and submitted his own evidence in lieu of the VA examination and that evidence remains sufficient to decide the appeal.  Indeed, the Veteran most likely submitted his own evidence because the severity of his illness - which has resulted in his admittance to a nursing home - makes it difficult to attend a VA examination. The Board essentially reiterates the point it made in the December 2015 decision, that under the circumstances, rescheduling a new VA examination would be an unnecessary use of resources as the Veteran has provided the information necessary to decide the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remand that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Moreover, the parties did not find any deficiency in the substantive reasons and bases upon which the Board denied special monthly compensation in the June 2016 Joint Motion.  

For these reasons, the Board adopts its findings and conclusions as outlined in its December 2015 decision, and the appeal for special monthly compensation remains denied.      






[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


